 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT A. GIBBS,                                   No. 2:18-cv-2817 DB P
12                       Plaintiff,
13           v.                                          ORDER
14    J. WEBB, et al.,
15                       Defendants.
16

17          Plaintiff, a former inmate proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has not paid the required filing fee of $350.00 plus the $50.00

19   administrative fee nor has he filed an application to proceed in forma pauperis. See 28 U.S.C.

20   §§ 1914(a) & 1915(a). Plaintiff will be granted thirty days to pay the filing fee in full or submit a

21   properly completed application to proceed in forma pauperis.

22          In accordance with the above, IT IS HEREBY ORDERED that:

23          1. Plaintiff shall submit, within thirty days from the date of this order, either the $350.00

24   filing fee plus the $50.00 administrative fee or a properly completed application to proceed in

25   forma pauperis on the form provided with this order; plaintiff is cautioned that failure to comply

26   with this order or seek an extension of time to do so will result in dismissal of this action without

27   prejudice; and

28   ////
                                                        1
 1             2. The Clerk of the Court is directed to send plaintiff an Application to Proceed In Forma

 2   Pauperis By a Non-Prisoner for use in a civil rights action.

 3   Dated: March 29, 2019

 4

 5

 6

 7
     /DLB7;
 8   Db/Inbox/Routine/gibb2817.3a

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
